Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 19-30, 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US20060051651).
2.	Regarding claims 19-30, 40-45, Rock teaches a cell stack (see Fig. below), comprising a plurality of cells arranged adjacent one another in a stacked configuration (see Figs. below), the cells having internal alignment features provided within components of each cell that allow them to be aligned relative to one another, and additionally comprising an alignment dowel located in the alignment features, wherein each alignment feature includes an engaging surface with which an alignment dowel is configured to selectively engage and disengage when located within the alignment feature; wherein the alignment dowel comprises: an elongated body extending along a longitudinal axis, the body comprising resilient elongated vanes arranged around the longitudinal axis so as to extend along the longitudinal axis and project radially outwards from the longitudinal axis to define an outer diameter of the body, and an actuator portion: wherein the actuator portion is operable to move the vanes between a collapsed configuration in which the outer diameter is smaller than the predetermined diameter, and an expanded configuration in which the outer diameter of the body is greater than in the collapsed configuration (see Fig. below).

    PNG
    media_image1.png
    683
    935
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    653
    978
    media_image2.png
    Greyscale

3.	Although Rock’s disclosure does not specifically use the words collapsed and expanded configuration, Rock appears to teach a collapsed and expanded configuration (see Fig. below).

    PNG
    media_image3.png
    309
    573
    media_image3.png
    Greyscale


4.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rock’s actuator portion to be operable to move the vanes between a collapsed configuration in which the outer diameter is smaller than the predetermined diameter, and an expanded configuration in which the outer diameter of the body is greater than in the collapsed configuration for the benefit of allows fuel cell stacks to be assembled within high tolerance levels while improving access to each component during assembly [0006].

Allowable Subject Matter
Claims 16-18 and 31-39 are allowable over the prior art of record

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLATUNJI A GODO/Primary Examiner, Art Unit 1722